This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SCOTT CHANDLER and COLETTE CHANDLER,
 3 husband and wife, d/b/a TIERRA BLANCA
 4 RANCH HIGH COUNTRY YOUTH PROGRAM,

 5          Plaintiffs,

 6 v.                                                                    NO. A-1-CA-35536

 7   STEVE COWEN, RENE ROMO, and NEW
 8   MEXICO DEPARTMENT OF PUBLIC SAFETY,
 9   NEW MEXICO STATE POLICE AND ITS
10   OFFICERS INCLUDING NEW MEXICO
11   STATE POLICE OFFICERS JOHN DOES I
12   AND II ON GOVERNOR’S SECURITY TEAM,

13          Defendants,

14 and

15 STEVE E. COWEN,

16          Cross and Third Party Plaintiff-Appellant,

17 v.

18 GAIL LYNN COWEN,

19          Third Party Defendant-Appellee,

20 and
21 SCOTT CHANDLER, COLETTE
 1 CHANDLER, SHERRY ANDERSON,
 2 CARING FOR YOUTH, CHERYL
 3 MORGAN AND DOES 1 through 100,

 4         Counter and Third Party Defendants.

 5 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 6 Henry R. Quintero, District Judge

 7 Steve E. Cowen
 8 San Diego, CA

 9 Pro Se Appellant

10 Law Office of Kevin C. Young
11 Kevin C. Young
12 San Diego, CA

13 Robert M. Fiser
14 Albuquerque, NM

15 for Appellee

16                             MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}   Appellant Steve Cowen asserts in his brief in chief that he is appealing from the

19 district court’s dismissal of his cross-claim against his ex-wife, Appellee Gail Cowen,

20 for lack of personal jurisdiction.

21 DISCUSSION

22   {2}   Appellant filed a two-and-a-half page brief in chief containing no citation to




                                               2
 1 the 9-volume, 1701-page record. Because Appellant failed to comply with our Rules

 2 of Appellate Procedure, we dismiss this appeal pursuant to Rules 12-312(A), NMRA

 3 (providing that “[i]f an appellant fails to file . . . in the Court of Appeals, . . . a brief

 4 in chief as provided by these rules, such failure may be deemed sufficient grounds for

 5 dismissal of the appeal by the appellate court”), and 12-401(B)(4) NMRA (“An appeal

 6 or other proceeding may be dismissed by an appellate court for failure to comply with

 7 rules under Rule 12-312.”).

 8   {3}   Rule 12-318(A) NMRA requires that the “brief in chief of the appellant, under

 9 appropriate headings and in the order herein indicated,” to contain:

10         (3) a summary of proceedings, briefly describing the nature of the
11         case, the course of proceedings, and the disposition in the court
12         below, and including a summary of the facts relevant to the issues
13         presented for review. This summary shall contain citations to the
14         record proper, transcript of proceedings, or exhibits supporting each
15         factual representation, in accordance with the citation format found in
16         the Appendix to Rule 23-112 NMRA. . . .;

17         (4) an argument which, with respect to each issue presented, shall
18         contain a statement of the applicable standard of review, the contentions
19         of the appellant, and a statement explaining how the issue was preserved
20         in the court below, with citations to authorities, record proper, transcript
21         of proceedings, or exhibits relied on. Applicable New Mexico decisions
22         shall be cited. The argument shall set forth a specific attack on any
23         finding, or the finding shall be deemed conclusive.

24 Rule 12-318(A)(3),(4).




                                                 3
 1   {4}   Appellant’s brief in chief totally fails to comply with the foregoing rule. First,

 2 while a page and a half of Appellant’s two-and-a-half page brief in chief purports to

 3 be a summary of the case, as Appellee states in her answer brief, Appellant merely

 4 presents a “stream of consciousness” recital of allegations. Nowhere in his summary

 5 of the case does Appellant provide any citation to the voluminous record. In addition,

 6 the brief in chief completely fails to describe, as required by Rule 12-318(A)(3), “the

 7 course of proceedings, and the disposition in the court below,” or to include “a

 8 summary of the facts relevant to the issues presented for review.” See Griffin v.

 9 Guadalupe Med. Ctr., Inc., 1997-NMCA-012, ¶ 6, 123 N.M. 60, 933 P.2d 859 (“This

10 Court will not search the record to find facts, nor will we accept blanket statements

11 of fact . . . unsupported by reference to evidence in the record.” (citation omitted)).

12 Moreover, Appellant provides no citation to the record to where or how the issue he

13 attempts to argue was preserved in the district court. See Rule 12-318(A)(4).

14   {5}   Because Appellant failed to file a brief in chief in accordance with our rules

15 of appellate procedure, the appeal is dismissed.

16 CONCLUSION

17   {6}   The order of the district court is affirmed.

18   {7}   IT IS SO ORDERED.




                                               4
1                                __________________________________
2                                MICHAEL E. VIGIL, Judge


3 WE CONCUR:



4 ____________________________
5 LINDA M. VANZI, Chief Judge



6 ____________________________
7 J. MILES HANISEE, Judge




                                   5